Morton, C. J.
The will of the testator is inartificial and obscure. He gives to his daughter Harriet one half of the farm, together with produce, stock, and farming implements thereon. The words used impart the gift of a fee or absolute estate to Harriet. By the same words, he bequeaths “ the rest and residue of all my property, whether real or personal, of whatever name or nature, for the support of my daughter Caroline E., except the following legacies.” The residue consists wholly of personal property.
If we assume, in favor of the appellant, that, upon the death of Caroline, she would take an absolute estate in the residue bequeathed to her, yet we think that, during Caroline’s life, Harriet holds the residue charged with the duty or trust of applying such part of it as may be necessary to the support of Caroline. The testator intended, not merely that there should be a personal obligation on the part of Harriet to support her insane sister, but that the property should be held for the support of Caroline. Where personal, property is bequeathed to one for the support of another, a trust is imposed upon the property, and the taker holds it in trust for the purpose named.
We are therefore of opinion that it was competent for the Probate Court to appoint Harriet trustee under the will, and to require her to give a bond.

Decree affirmed.